DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/11/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Karlsson 2017/0152992 in view of Conley et al., US PGPub 2016/0290848. 

    PNG
    media_image1.png
    481
    504
    media_image1.png
    Greyscale

Regarding claim 11, Karlsson discloses an automated multi-point lubrication system (1) comprising: a system control panel (5) communicably coupled to an air supply unit (4 and connected air supply); a master control device (6) configured to cause a target amount of lubricant to be transferred to a lubrication point (lubrication stations); and a lubricant pump (3), said lubricant pump (3) being coupled to said air supply unit (4) and to said master control device (6).  Karlsson does not specify a secondary control device.  

    PNG
    media_image2.png
    372
    748
    media_image2.png
    Greyscale

Conley teaches a similar master control device (components associated with 128 – i.e. pump (125), valve (210), etc.) for a pneumatic lubrication system (see fig 2), wherein the system of Conley includes a secondary control device (213) configured to transfer said target amount of lubricant to said plurality of lubrication point (119A,B). 
It would have been obvious to provide the secondary control device described by Conley to the system disclosed by Karlsson in order to control the distribution of lubricant to discrete bearings in the system and promote overall system efficiency.
Regarding claim 2, Karlsson in view of Conley discloses the system of claim 11 wherein said system control panel (5) is configured to cause said air supply unit (as described above) to begin air flow to said lubricant pump (3) when said system control panel (5) is activated (via control of solenoid valve 4).
Regarding claim 3, Karlsson in view of Conley discloses the system of claim 2 wherein said system control panel (5) is further configured to regulate said air flow (via 4) at a predetermined interval (see [0029], pulsed intervals).
Regarding claim 4, Karlsson in view of Conley discloses the system of claim 2 wherein said air flow (from air tant connected to 4) causes a first amount of lubricant to be transferred from said lubricant pump (3) to said master control device (6) via a supply line (lubricant line connected between 3 and 6 shown as arrow in fig 1).

Response to Arguments
Applicant's arguments filed 8/11/2022 have been fully considered but they are not persuasive. On page 5 of the Remarks applicant argues that Conley does not disclose a secondary control device, since Conley was mischaracterize due to controller 128 being more similar to a control panel (130 in applicants invention).  First, in the above rejection, the controller 128 of Conley is not being taught onto the base reference Karlsson.  Reference to 128 and the associated components as in the rejection made above is merely used to convey that Conley and Karlsson are in the same field of invention.  Therefore applicants argument that 128 is more similar to 130 in applicants invention rather than 120 in applicants invention is not commensurate with the scope of the rejection.  To clarify this Examiner has specified that components associated with controller 128 are Conley’s master control device.  Conley is used to teach the secondary control device (213).  The function of 213 is described in [0022] – 213 is configured to dispense a predetermined amount of lubricant to lubrication points 119A,B.  Therefore Conley reads on the disputed limitation and Applicants argument is not persuasive. 

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIEGELMAN whose telephone number is (571)270-7956. The examiner can normally be reached 8-6 EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL A. RIEGELMAN
Primary Examiner
Art Unit 3654



/MICHAEL A RIEGELMAN/Primary Examiner, Art Unit 3654